*DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           THOMAS MAFFEI,
                              Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D19-3712

                               [April 2, 2020]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Barbara Anne
McCarthy, Judge; L.T. Case No. 12-016199CF10A.

  Dane K. Chase of Chase Law Florida, P.A., Saint Petersburgh, for
appellant.

  No brief filed on behalf of appellee.

PER CURIAM.

  Affirmed.

MAY, DAMOORGIAN and FORST, JJ., concur.

                           *          *          *

  Not final until disposition of timely filed motion for rehearing.